Case 1:20-cv-22857-RNS Document 149 Entered on FLSD Docket 12/07/2020 Page 1 of 12




                            United States District Court
                                      for the
                            Southern District of Florida

    Steelers Keys LLC and others,        )
    Plaintiffs,                          )
                                         )
    v.                                   ) Civil Action No. 20-22857-Civ-Scola
                                         )
    High Tech National LLC and           )
    others, Defendants.                  )

                                    Omnibus Order
           Now before the Court is Rodisbel Alvarez, Randy Fieler, Kenneth Garbez,
   Juan Moore, David Slinger, and Steelers Keys, LLC’s (the “Steelers Parties”)
   partial motion to dismiss pursuant to Federal Rule of Civil Procedure 41(a)(2)
   (ECF No. 108) and High Tech National LLC (“HTL”), Automotive Key Controls,
   LLC (“AKC”), KAR Auction Services, Inc. (“KAR”), and ADESA, Inc.’s (“ADESA”)
   (collectively, the “HTL Parties”) cross-motion for judgment on the pleadings.
   (ECF No. 117.)
           At the outset, the Court notes that the Parties appear to agree that the
   relief sought in the Steelers Parties’ motion should be granted. (See ECF No.
   108; ECF No. 117, at 6.) While the Steelers Parties ask the Court to dismiss
   Counts VII through XVI of the Steelers’s complaint (ECF No. 1) pursuant to
   Federal Rule of Civil Procedure 41(a)(2), the Court notes that the Steeler
   Parties’ request is procedurally improper. A party “wishing to eliminate
   particular claims or issues from the action should amend the complaint under
   Rule 15(a) rather than dismiss under Rule 41(a).” Klay v. United Healthgroup,
   Inc., 376 F.3d 1092, 1106 (11th Cir. 2004) (quoting 8 Moore’s Federal Practice §
   41.21[2], at 41–32). Rule 41, “according to its plain text, permits voluntary
   dismissals of entire ‘actions,’ not claims.” Perry v. Schumacher Group of La.,
   891 F.3d 954, 956 (11th Cir. 2018). The Court therefore construes the Steelers
   Parties’ motion to dismiss as an unopposed motion to amend the pleadings
   under Rule 15, to remove the identified counts: VII through XVI. See,
   e.g., Anderberg v. Masonite Corp., 176 F.R.D. 682, 686 (N.D. Ga.1997) (“When a
   party seeks to dismiss a single claim in a multi-count complaint instead of an
   entire action . . . the motion should be treated as a motion to amend the
   complaint under Rule 15(a) to delete the specific claim.”). Because the parties
   are in agreement, the Court finds good cause to grant the motion as construed.
   (ECF No. 108.) The Court deems the complaint amended such that counts VII
   through XVI are dropped from this action, without prejudice.
Case 1:20-cv-22857-RNS Document 149 Entered on FLSD Docket 12/07/2020 Page 2 of 12




      1. Background

          The Court turns next to the HTL Parties cross-motion for judgment on
   the pleadings. This matter has a complicated procedural history, which the
   Court recounts briefly below. On June 20, 2019, HTL and AKC filed a
   complaint against Jay Wiener in the United States District Court for the
   Southern District of Indiana (the “Wiener Case”). (ECF No. 1, High Tech
   National, LLC et al. v. Wiener, 20-cv-22789-RNS, (S.D Fla.).) In their complaint,
   they alleged generally that Wiener violated certain agreements and caused
   harm to HTL and AKC by “sow[ing] discord among HTL and AKC employees”
   and by “misappropriate[ing] equipment, inventory, and trade secrets for the
   purpose of competing with HTL and AKC.” HTL and AKC amended their
   complaint on August 15, 2019, adding Rodisbel Alvarez, David Slinger,
   Kenneth Garbez, Juan Moore, and Steelers Keys, LLC as parties. Randy Fieler
   was not named in the amended complaint. Thereafter, on August 29, 2019, the
   Steelers Parties sued the HTL Parties in the United States District Court for the
   Southern District of Florida alleging the HTL Parties were “attempting to
   punish former employees and those who are friendly with or have a
   relationship with, Jay Wiener” (the “Steelers Case”). (ECF No. 1, at ¶ 1.)
          On December 3, 2019, the Court entered an order transferring the
   Steelers Case to the Southern District of Indiana after finding the Steelers Case
   and the Wiener Case were “based on the same conduct and events.” (ECF No.
   41, at 1.) A week before the Court entered its transfer order, on November 26,
   the Magistrate Judge overseeing the Wiener Case in Indiana, decided the action
   pending in Indiana should be transferred to the Southern District of Florida
   (Wiener Case, ECF No. 101.) Notwithstanding the Magistrate Judge’s decision,
   the Court ordered transfer of the Steelers Case to Indiana, as the Indiana
   Magistrate Judge’s order was “not yet final.” (ECF No. 41, at 4-5.) On June 17,
   2020, the Magistrate Judge in Indiana issued an order reaffirming his decision
   to transfer the Wiener Case to the Southern District of Florida, and transferred
   the Steelers Case back to this Court. With both matters now before this Court,
   on August 3, 2020, the Court entered an order consolidating related cases,
   requiring all filings in the Wiener Case to be filed under the Steelers Case
   docket number. (ECF No. 86.) On August 7, 2020, HTL and AKC filed a second
   amended complaint in the Wiener Case. (ECF No. 92.) In their second amended
   complaint, HTL and AKC asserted claims against 34 defendants.
          The instant motion for judgment on the pleadings is before the Court in
   the Steelers Case. The HTL Parties advance several arguments in support of
   their motion for judgment on the pleadings. Namely, they argue that with the
   declaratory relief claims dropped, the remaining Counts I through VI are
Case 1:20-cv-22857-RNS Document 149 Entered on FLSD Docket 12/07/2020 Page 3 of 12




   improperly joined, that Counts I through V are purely reflexive and should
   have been asserted as counterclaims in the Wiener case, and that certain of the
   remaining counts advanced by the Steelers Parties fail to state a claim as a
   matter of law. (ECF No. 117.)

      2. Legal Standard

          As set forth in Federal Rule 12(c), “[a]fter the pleadings are closed—but
   early enough not to delay trial—a party may move for judgment on the
   pleadings.” Fed. R. Civ. P. 12(c). Judgment on the pleadings is proper where
   “no issues of material fact exist, and the moving party is entitled to judgment
   as a matter of law based on the substance of the pleadings and any judicially
   noticed facts.” Cunningham v. Dist. Attorney’s Office, 592 F.3d 1237, 1255
   (11th Cir. 2010.) The Court must “accept all facts in the [pleadings] as true and
   view them in the light most favorable to the nonmoving party.” Id. Essentially, a
   Rule 12(c) motion is subject to the same analysis as a motion to dismiss,
   pursuant to Rule 12(b)(6). Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367,
   1370 (11th Cir. 1998).
          Under the familiar Rule 12(b)(6) standard, the Court must accept all of
   the complaint’s allegations as true, construing them in the light most favorable
   to the plaintiff. Pielage v. McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008).
   Although a pleading need only contain a short and plain statement of the claim
   showing that the pleader is entitled to relief, a plaintiff must nevertheless
   articulate “enough facts to state a claim to relief that is plausible on its face.”
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “But where the well-
   pleaded facts do not permit the court to infer more than the mere possibility of
   misconduct, the complaint has alleged—but it has not shown—that the pleader
   is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R.
   Civ. P. 8(a)(2)) (internal punctuation omitted). A court must dismiss a plaintiff’s
   claims if such plaintiff fails to nudge its “claims across the line from
   conceivable to plausible.” Twombly, 550 U.S. at 570. To obtain a judgment on
   the pleadings, the moving party “must clearly establish that no material issue
   of fact remains unresolved and that it is entitled to judgment as a matter of
   law.” Bryan Ashley Intern., Inc. v. Shelby Williams Indus., Inc., 932 F. Supp.
   290, 291 (S.D. Fla. 1996) (Highsmith, J.).

      3. Analysis
            A. Personal Jurisdiction Over KAR and ADESA
         In their motion, the HTL Parties first ask the Court enter judgment on all
   claims against KAR and ADESA on the grounds that the Court lacks personal
Case 1:20-cv-22857-RNS Document 149 Entered on FLSD Docket 12/07/2020 Page 4 of 12




   jurisdiction over either Defendant. The Complaint makes clear that KAR and
   ADESA are Delaware Corporations with their principle places of business in
   Indiana. (ECF No. 1, at ¶¶ 9, 12.) Accordingly, the Court finds that KAR and
   ADESA are citizens of Delaware and Indiana. See 28 U.S.C. § 1332(c)(1). The
   complaint also states that KAR is the parent of ADESA, that KAR is responsible
   for managing the operations of HTL and AKC, that ADESA provides numerous
   services related to the buying and selling of vehicles, and that ADESA, as the
   sole member of HTL and AKC, provides oversight to HTL and AKC. (ECF No. 1,
   at ¶¶ 13, 23-25.)
           The Plaintiffs also provide several declarations they purport support the
   Court’s exercise of personal jurisdiction over KAR and ADESA. (ECF No. 126,
   Exs. A-E); see Internet Solutions Corp. v. Marshall, 557 F.3d 1293, 1295 (11th
   Cir. 2009) (discussing the use of affidavits, documents, or testimony in
   challenging or supporting personal jurisdiction). These declarations appear
   focused on providing evidence that these cases should proceed in Florida
   rather than Indiana and provide little information with respect to the Court’s
   potential exercise of personal jurisdiction over KAR and ADESA. For instance,
   the declarations of Juan Moore, Rodisbel Alvarez, and David Slinger, simply
   state that the declarants entered into a confidentiality agreement which was
   between the respective declarant, HTL, and “its parent companies and their
   affiliates” which to the best of the declarants’ “knowledge includes . . . ” KAR
   and ADESA. (ECF No. 126-1, at 3; ECF No. 126-2, at 2-3; ECF No. 126-3, at 2.)
   The declaration of Ken Garbez adds that ADESA “has three (3) auto-auction
   facilities in Florida” and also provides some additional information as to the
   structure of the KAR/ADESA corporate family of companies, which is also
   summarized in the Plaintiffs’ complaint. (ECF No. 126-4, at 2-3.) Finally,
   Alvarez’s declaration notes that while an employee of HTL, Alvarez “did not
   directly report to anyone from KAR” (ECF No. 126-2, at 1), while Randy Fieler’s
   declaration states that his “business unit reported directly to KAR and
   ADESA.” (ECF No. 126-5, at 2.) In their cross motion for judgment on the
   pleadings, the Defendants argue that the Plaintiffs’ “amorphous” pleadings with
   regards to KAR and ADESA fail to adequately allege personal jurisdiction over
   these Defendants.
           To determine whether a party has adequately alleged personal
   jurisdiction over a foreign defendant, the Court must first evaluate whether
   there is jurisdiction under Florida’s long-arm statute and next determine
   whether the exercise of jurisdiction comports with the Due Process Clause of
   the Fourteenth Amendment. Waite v. All Acquisition Corp., 901 F.3d 1307, 1312
   (11th Cir. 2018). Florida’s long-arm statute provides two means for subjecting
   a foreign defendant to the jurisdiction of Florida courts: 1) “a defendant is
Case 1:20-cv-22857-RNS Document 149 Entered on FLSD Docket 12/07/2020 Page 5 of 12




   subject to specific personal jurisdiction—that is, jurisdiction over suits that
   arise out of or related to a defendant’s contacts with Florida—for conduct
   specifically enumerated in the statute”; and 2) “a defendant is subject to
   general personal jurisdiction—that is, jurisdiction over any claims against a
   defendant, whether or not they involve the defendant’s activities in Florida—if
   the defendant engages in substantial and not isolated activity in Florida.” Id.
   (internal quotations omitted) (emphasis in original) (discussing Fla. Stat. §
   48.193). Under either form of personal jurisdiction, the defendant must have
   “‘certain minimum contacts with [the state] such that the maintenance of the
   suit does not offend traditional notions of fair play and substantial justice.’” Id.
   (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). The inquiry
   focuses on the defendant’s contacts with the state, and not the “random,
   fortuitous, or attenuated” contacts it has by interacting with other persons
   affiliated with the state. Walden v. Fiore, 571 U.S. 277, 284 (2014).

                  (1) Specific Personal Jurisdiction
          First, the Plaintiffs claim that KAR and ADESA are subject specific
   jurisdiction in Florida because they “conduct business” and have “committed
   torts” in Florida, including “improperly access[ing] Garbez’s computer in
   Florida” and “hav[ing] been unjustly enriched from improper use of credit cards
   in Fieler’s name.” (ECF No. 1, at ¶ 18; ECF No. 126, at 5-6.) The Defendants
   respond that the Plaintiffs complaint and any supporting declarations are
   insufficient to prove KAR and ADESA could be hauled before Florida courts
   pursuant to a theory of specific jurisdiction. The Court agrees.
          To determine whether the exercise of specific jurisdiction is proper, the
   Court applies a three part test in which the Court asks: 1) whether a plaintiff
   has established that its claims arise out of or relate to at least one of the
   defendant’s contacts with the forum; 2) whether a plaintiff has demonstrated
   that the defendant purposefully availed itself of the jurisdiction; and 3) if the
   plaintiff has succeeded under prong one and two, whether exercise of specific
   jurisdiction would violate notions of fair play and substantial justice. Waite,
   901 F.3d at 1313.
          The Plaintiffs have failed to prove that the Plaintiffs’ claims against KAR
   and ADESA arise out of KAR and ADESA’s contacts with Florida. In the
   Eleventh Circuit, courts find that “a tort ‘arise[s] out of or relate[s] to’ the
   defendant’s activity in a state only if the activity is a ‘but-for’ cause of the tort.”
   Id. at 1314 (quoting Oldfield v. Pueblo De Bahia Lora, S.A., 558 F.3d 1210,
   1222-23 (11th Cir. 2009)). Having reviewed the Plaintiffs’ complaint and the
   declarations the Plaintiffs submitted in connection with their briefing, the
   Court finds that the Plaintiffs cannot establish that KAR or ADESA’s contacts
Case 1:20-cv-22857-RNS Document 149 Entered on FLSD Docket 12/07/2020 Page 6 of 12




   in Florida were a “but-for cause of the torts” the Plaintiffs allege. Waite, 901
   F.3d at 1315. For instance, four of the five declarations the Plaintiffs submit
   were provided by former employees of HTL (ECF No. 126-1, at 2; ECF No. 126-
   2, at 2; ECF No. 126-3, at 2; ECF No. 126-5, at 1) and only Ken Garbez was a
   former ADESA employee, but he worked for ADESA in California and Las
   Vegas, only working in Florida as an HTL employee. (ECF No. 126-4, at 2.)
   Even if these Plaintiffs were employees of KAR or ADESA, the Court’s
   jurisdictional inquiry must focus on KAR and ADESA’s contacts with Florida
   and not the individual Plaintiffs. Walden, 571 U.S. at 284.
          Upon review, the Plaintiffs propound no facts in their complaint or in
   other papers setting forth a prima facie case that KAR and ADESA are subject
   to this Court’s specific jurisdiction, as it is their burden to do. Internet
   Solutions, 557 F.3d at 1293. Neither the Plaintiffs’ complaint, nor the Plaintiffs’
   declarations provide factual information supporting their claims that KAR and
   ADESA committed any torts in Florida in order to potentially support a finding
   of specific jurisdiction over either entity. The Court finds nothing in the
   complaint or declarations support a finding that KAR or ADESA were a “but-
   for” cause of the injuries that Plaintiffs complain of in the Steelers Case’s
   surviving claims. To the extent Plaintiffs attempt to allege that KAR and ADESA
   are subject to specific personal jurisdiction because of the presence of its
   subsidiaries in Florida, that theory of jurisdiction fails as a parent corporation
   “is not subject to the jurisdiction of a forum state merely because a subsidiary
   is doing business there.” Consolidated Dev. Corp. v. Sherritt, Inc., 216 F.3d
   1286, 1293 (11th Cir. 2000). As the Plaintiffs fail to set forth a prima facie case
   for specific jurisdiction, the Court finds that the exercise of specific jurisdiction
   over KAR and ADESA is not justified.

                  (2) General Personal Jurisdiction
          Next, the Court asks whether KAR and ADESA are subject to this Court’s
   general personal jurisdiction. As Florida’s long-arm statute only extends to the
   limits on personal jurisdiction imposed by the Due Process Clause, the Court
   need only determine whether the exercise of general jurisdiction over KAR and
   ADESA would exceed constitutional bounds. Waite, 901 F.3d at 1316. In
   support of their argument that KAR and ADESA are subject to general
   jurisdiction in Florida, the Plaintiffs’ summarily state in their complaint that
   KAR and ADESA “have systematically and continuously transacted business in
   Florida, are licensed to transact business in Florida and maintain a registered
   agent in Florida, and maintain significant places of business through Florida,
   such that they can be considered ‘at home’ in Florida and in this District.”
   (ECF No. 1, at ¶ 17.) The Court does not agree.
Case 1:20-cv-22857-RNS Document 149 Entered on FLSD Docket 12/07/2020 Page 7 of 12




          A court may assert general jurisdiction over foreign defendants,
   consistent with the Due Process Clause, when their “‘affiliations with the state
   are so continuous and systematic as to render them essentially at home in the
   forum State.” Waite, 901 F.3d at 1317 (quoting Goodyear Dunlop Tire
   Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (internal quotations
   omitted)). The Supreme Court explained in Daimler AG v. Bauman, that only a
   “limited set of affiliations with a forum” will render a defendant “essentially at
   home”—a corporate defendant is paradigmatically at home in the place where it
   is incorporated and where it has its principal place of business. 571 U.S. 117,
   137 (2014). Outside of these paradigmatic circumstances, a corporate
   defendant will be considered at home in the “exceptional case” where it has
   operations that are “so substantial and of such a nature as to render the
   corporation at home in that state.” Waite, 901 F.3d at 1317 (discussing BNSF
   Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017)). As KAR and ADESA are not
   incorporated in Florida and do not have their principal place of business here,
   the Court must ask whether this is the type of “exceptional case” alluded to in
   Daimler that would allow the Court to exercise jurisdiction over these
   Defendants. See, e.g., Daimler, 571 U.S. at 139 n. 19.
          In determining whether a corporate defendant meets the exceptional case
   threshold sufficient for the Court to exercise general jurisdiction over that
   defendant, the Court must look not only at the “‘magnitude of the defendant’s
   in-state contacts’” but also at the “‘corporation’s activities in their entirety’” as
   a “‘corporation that operates in many places can scarcely be deemed at home
   in all of them.’” BNSF, 137 S. Ct. at 1559 (quoting Daimler, 571 U.S. at 139 n.
   20). In its opinions in Daimler and BNSF, the Supreme Court set a high bar for
   meeting the exceptional case standard. See Daimer, 571 U.S. at 123 (finding
   that Daimler’s indirect subsidiary, Mercedes-Benz USA, LLC, which was the
   biggest supplier of luxury cars in California and where that subsidiaries’ car
   sales in California comprised 2.4% of Daimler’s global sales was not sufficient
   to confer general jurisdiction over Daimler in California); see also BNSF, 137 S.
   Ct. at 1559 (finding rail company with over 2,000 miles of track and 2,000
   employees in Montana was not subject to general jurisdiction there). Indeed,
   subsequent to the Supreme Court’s decision in Daimler, the Eleventh Circuit
   noted that a corporate defendant may only be subject to general jurisdiction in
   Florida if its corporate activities “closely approximate the activities that
   ordinarily characterize a corporation’s place of incorporation or principal place
   of business.” Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1205 (11th
   Cir. 2015).
          The Court finds, based on the Plaintiffs’ complaint and the declarations
   provided by the Plaintiffs that the Plaintiffs have failed to show that KAR and
Case 1:20-cv-22857-RNS Document 149 Entered on FLSD Docket 12/07/2020 Page 8 of 12




   ADESA are engaged in business so continuous and systematic as to render
   them essentially at home, or essentially incorporated or with their effective
   principal places of business in Florida. As noted above, the Plaintiffs’
   declarations make only cursory mention of KAR and ADESA and certainly do
   not provide information sufficient to allow this Court to determine, even taking
   all facts as true, that KAR and ADESA are essentially at home in Florida.
   Moreover, while the Plaintiff pleads that KAR and ADESA “systematically and
   continuously transact[] business in Florida, are licensed to transact business
   in Florida and maintain a registered agent in Florida, and maintain significant
   places of business throughout Florida” the Court finds insufficient the
   Plaintiffs’ conclusory allegations. See Waite, 901 F.3d 1318 (finding similar
   allegations insufficient to confer general jurisdiction).
          In light of the above, the Court finds it lacks personal jurisdiction over
   Defendants KAR and ADESA. Accordingly, the Court grants the Defendants
   motion to the extent it asks the Court to dismiss all claims against KAR and
   ADESA based on want of personal jurisdiction.

            B. Joinder of Counts I through VI
          With the declaratory relief claims, Counts VII through XVI, dismissed,
   the Court turns to the Defendants’ argument that the remaining claims,
   Counts I through VI, of the Plaintiffs’ complaint are improperly joined. In
   support of their arguments, the Defendants claim these counts have “nothing
   to do with one another” and will “involve highly individualized facts” with
   respect to each of the Plaintiffs. (ECF No. 117, at 9.) The Plaintiffs respond that
   there is a logical relationship between the remaining claims and there are
   “numerous common questions of law or fact at issue.” (ECF No. 126, at 8.)
   Specifically, the Plaintiffs claim that the factual underpinning common to their
   claims is that: 1) they are residents of Miami, Florida; 2) that some of the
   Plaintiffs were former employees of HTL; and 3) that their claims arise out of
   adverse actions taken against them by the Defendants related to the
   Defendant’s firing of Jay Wiener. (ECF No. 126, at 8.) The Defendants note that
   Jay Wiener is not a party to the Plaintiffs’ complaint and the claims asserted,
   on their face, have nothing to do with Wiener’s termination. (ECF No. 128, at 4-
   5.)
          Federal Rule of Civil Procedure 20 allows multiple plaintiffs to join in one
   action if their claims “aris[e] out of the same transaction, occurrence, or series
   of transactions or occurrences; and any question of law or fact common to all
   plaintiffs will arise in the action.” Fed. R. Civ. P. 20(a). The Court agrees with
   the Defendants, that on the face of the Plaintiffs’ complaint, Count I, alleged by
Case 1:20-cv-22857-RNS Document 149 Entered on FLSD Docket 12/07/2020 Page 9 of 12




   Garbez; Counts II through V alleged by Steelers; and Count VI alleged by Fieler
   involve different conduct, and will involve different questions of law and fact.
          In the Eleventh Circuit, courts apply a “logical relationship” test to
   determine whether claims arise out of the same transaction or occurrence for
   purposes of Federal Rule 20. Smith v. Trans-Siberian Orchestra, 728 F. Supp.
   2d 1315, 1319 (M.D. Fla. 2010) (applying Republic Health Corp. v. Lifemark
   Hosp. of Fla., 755 F.2d 1453, 1455 (11th Cir. 1985)’s discussion of Federal
   Rule 13 to Federal Rule 20). Under this test, “a logical relationship exists if the
   claims rest on the same set of facts or the facts, on which one claim rests,
   activate additional legal rights supporting the other claim.” Id. As further
   explained below, the Court does not see any logical relationship between
   Garbez’s, Steelers’s, and Fieler’s respective claims against the various
   Defendants.
          The Court looks first at Count I, Garbez’s claim against the Defendants
   for violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1302(a)(2)(C).
   In support of this claim, the Plaintiffs allege that Garbez took an old company
   computer that was “slated to be recycled” with express permission from the
   Defendants and the Defendants, without authorization, accessed that
   computer “through the Team Viewer platform to monitor and obtain
   information about Garbez’s activities.” (ECF No. 1, at ¶¶ 50, 100.) In light of
   these facts, Garbez alleges that the Defendants violated the Computer Fraud
   and Abuse Act.
          Next, Counts II through V involve claims between Steelers and HTL for
   breach of contract; tortious interference; violation of Florida’s Deceptive and
   Unfair Trade Practices Act, Fla. Stat. §§ 501.204 et seq.; and trespass to
   chattels. In support of these claims, the Plaintiffs allege that HTL and Steelers
   entered into a lease agreement leasing certain HTL vehicles and property to
   Steelers to be used in connection with Steelers’s business. (ECF No. 1, at ¶ 39).
   The Plaintiffs allege that before that agreement was properly terminated, HTL
   breached the agreement, and wrongfully repossessed its vehicles. (ECF No. 1,
   at ¶¶ 62, 65, 69.) The Plaintiffs further allege that one of the repossessed
   vehicles contained Steelers Property and that as a result of HTL repossessing
   these vehicles, Steelers lost a customer who was expected to generate
   $400,000.00 in business for Steelers. (ECF No. 1, at ¶¶ 66, 68.) Taking facts in
   the light most charitable to the Plaintiffs, the Court does not see any logical
   relationship between the facts and questions of law that must be adjudicated
   under the Computer Fraud and Abuse Act and those that the Plaintiffs will
   need to prove to support Steelers’s claims against HTL.
          Finally, Count VI involves a claim for unjust enrichment by Randy Fieler
   against the Defendants. In support of this claim, Fieler claims he was issued
Case 1:20-cv-22857-RNS Document 149 Entered on FLSD Docket 12/07/2020 Page 10 of 12




   corporate purchasing cards by the Defendants to make purchases on their
   behalf. (ECF No. 1, at ¶¶ 80-84.) After leaving HTL, Fieler received letters from
   HTL challenging the propriety of over $200,000.00 in purchases Fieler placed
   on his corporate credit cards and demanding he reimburse HTL for those
   expenses. (ECF No. 1, at ¶¶ 85-89.) Fieler later received letters from Chase
   Bank claiming that Fieler was personally responsible for over $100,000.00 in
   purchases that were put on his corporate cards. (ECF No. 1, at ¶¶ 90-91.) As
   above, the Court does not see a logical relationship between the questions of
   law or fact that Fieler will need to advance to prove his claim and the questions
   of law and fact that will need to be proven by Garbez and Steelers to prove their
   respective claims.
          While the Plaintiff claims all of these actions are “based on Defendants’
   actions in seeking revenge against Plaintiffs for their relationship with Jay
   Wiener,” the Court notes that this alleged factual commonality is immaterial as
   it is not a necessary element of any of the above-listed causes of action. (ECF
   No. 126, at 7.) The logical relationship test focuses on facts on facts which
   support multiple claims, or on “which one claim rests” that “activate[s]
   additional legal rights.” Smith, 728 F. Supp. 2d at 1319. That there may be a
   common fact between the Plaintiffs, namely that any of the Defendants actions
   may have been taken in retaliation for the Plaintiffs’ respective relationships
   with Jay Wiener is not a material element of any of their claims. The Court
   therefore finds this argument unpersuasive.
          In light of the above, the Court dismisses Counts I through VI without
   prejudice. The Defendants are free to reassert these Counts as counterclaims
   in the Wiener Case currently pending before the Court, as long as it is
   procedurally proper to do so. Indeed, the Court has already found, as the
   Defendants note in their briefing, that the claims raised by the Plaintiffs in the
   Steelers Case and the Plaintiffs in the Wiener Case “substantially overlap.”
   (ECF No. 41, at 3.)

            C. Counts I through V are Purely Reflexive
          The Court also finds that Counts I-V advanced by Garbez and Steelers
   are compulsory counterclaims under Federal Rule 13. While the Plaintiffs
   argue the Wiener Case was not the “first-filed case,” the Court has already
   ruled on that issue. (ECF No. 41, at 3) (“The Court finds that the first-to-file
   rule applies. The Indiana action was filed first . . . [t]he Plaintiffs have not
   presented compelling reasons to defeat the first-to-file rule.”). This ruling
   constitutes law of the case. See, e.g., Guarantee Ins. Co. v. Brand Mgmt. Serv.
   Inc., No. 12-61670-Civ, 2014 WL 11531365, at *12 (S.D. Fla. Sept. 15, 2014)
   (Snow, Mag. J.). While Plaintiffs continue to make arguments in contravention
Case 1:20-cv-22857-RNS Document 149 Entered on FLSD Docket 12/07/2020 Page 11 of 12




   of this holding, the Plaintiffs have provided no reasons to persuade this Court
   to deviate from its prior ruling.
          Moreover, while Federal Rule 13 has certain exceptions pertaining to
   compulsory counterclaims, including where “the opposing party sued on its
   claim” in a manner “that did not establish personal jurisdiction over the
   pleader,” the Court finds that exception is not at issue here. Fed. R. Civ. P.
   13(a)(2)(B). Indeed, it appears that Garbez and Steelers filed a motion to
   dismiss in the Wiener Case which failed to raise arguments challenging
   personal jurisdiction. (Wiener Case, ECF Nos. 58, 59) As the Plaintiffs filed a
   responsive pleading in the Wiener Case without challenging personal
   jurisdiction, they have waived their right to that defense. Salinero v. Johnson &
   Johnson, Inc., 2019 WL 2410076, at *2 (S.D. Fla. June 7, 2019) (“A challenge to
   personal jurisdiction is abandoned when a defendant fails to raise the issue in
   either a responsive pleading or Rule 12 motion.”). The Court therefore agrees
   with the Defendants that Garbez and Steelers should have asserted Counts I-V
   in the Wiener Case as compulsory counterclaims. As stated above, the Court
   dismisses these claims without prejudice, therefore the Plaintiffs are free to
   pursue these claims as counterclaims in the Wiener Case, assuming it is
   procedurally proper to do so.

      4. Conclusion
          The Defendants also ask the Court to dismiss Counts I, III, VI, and VI on
   the grounds that they fail to state a claim upon which relief can be granted. As
   the Court has dismissed claims I-VI on the grounds that they should have been
   brought in the Wiener Case, the Court declines the Defendants’ request to rule
   on whether the Plaintiffs have failed to state a claim under these Counts as the
   Court finds it more appropriate to adjudicate these claims in the context of the
   Wiener Case pleadings, should the Steelers Case Plaintiffs choose to reassert
   these claims in that action.
          In sum, the Court grants the Plaintiffs’ motion to dismiss Counts VII
   through XVI pursuant to Federal Rule 41(a)(2), which the Court construes as
   an unopposed motion to amend pursuant to Federal Rule 15. (ECF No. 108.)
   The Court also grants in part the Defendants’ motion for judgment on the
   pleadings with respect to Counts I through VI. (ECF No. 117.) Counts I
   through VI of the Steelers Case are dismissed without prejudice, as the Court
   finds that these claims were improperly joined under Federal Rule 20, and that
   Counts I through V were compulsory counterclaims under Federal Rule 13. The
   Steelers Case Plaintiffs are free to reassert these claims, if it is proper to do so,
   as counterclaims in the Wiener Case. Should the Steelers Case Plaintiffs choose
   to reassert some or all of their claims, the Defendants may refresh their
Case 1:20-cv-22857-RNS Document 149 Entered on FLSD Docket 12/07/2020 Page 12 of 12




   arguments, cast in light of the pleadings in the Wiener Case, as to why these
   claims are improper and must be dismissed. While this order resolves all
   claims in the Steelers Case, the Court notes that this case shall remain open
   as the claims raised by the plaintiffs in the consolidated Wiener Case are still
   properly before the Court.

           Done and ordered, in chambers at Miami, Florida, on December 7,
   2020.


                                               _______________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
